Citation Nr: 0836222	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 4, 2003, 
for the grant of a 70 percent rating for loss of use of the 
right hand (dominant).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1967.  Service personnel records show that the veteran 
was awarded a Vietnam Service Medal and a Vietnam Campaign 
Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in February 2004 and 
October 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which granted a 
70 percent rating for loss of use of the right hand 
(dominant) and assigned an effective date of June 4, 2003.  
The veteran appealed the assignment of the effective date.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2004 rating decision assigned a 70 percent rating 
to the right hand disability, loss of use of the right hand 
(dominant), from June 4, 2003, the date of receipt of the 
increased rating claim.  The veteran expressed disagreement 
with this effective date.  The veteran and his representative 
argue that the 70 percent rating should be assigned from 
August 19, 1967, the date after the veteran's date of 
separation from service.  

Review of the record shows that a March 1968 rating decision 
granted service connection for contractures, deformity of the 
right index and middle fingers.  A 20 percent rating was 
assigned under Diagnostic Code 5223 from August 19, 1967.  In 
a July 1987 rating decision, a 30 percent rating was assigned 
to the contracture and deformity of the right index, third 
and fourth digits under Diagnostic Code 5222.  

The Board notes that the RO, in the February 2004 rating 
decision, assigned a 70 percent rating to the right hand 
disability for loss of use of the right hand under Diagnostic 
Code 8512, paralysis of the lower radicular group.  The 
veteran argues that he should have been assigned a 70 percent 
rating from August 19, 1967 because all of his fingers in his 
right hand were injured since that date.  He argues that the 
RO did not consider the injury to the thumb, ring finger, and 
little finger when rating the right hand injury.  He also 
contends that he never received the notice letter for the 
March 1968 rating decision.  The veteran and his 
representative argue that there was clear and unmistakable 
error (CUE) in the March 1968 rating decision.  The issue of 
CUE in the March 1968 decision has not been adjudicated by 
the RO.  The Board does have jurisdiction to consider it in 
the first instance.  Jerrell v. Nicholson, 20 Vet. App. 326, 
332 (2006).

Because the veteran's claim for an earlier effective date is 
based, at least in part, on whether there was CUE in the 
March 1968 decision, the two issues are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Therefore, his claim for an earlier effective date is being 
remanded to avoid piecemeal adjudication.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there 
was CUE in the March 1968 rating decision 
that granted service connection for 
contractures and deformity of the right 
index and middle fingers and assigned a 
20 percent rating.  

(If CUE is not found, and the veteran 
files a timely notice of disagreement, 
issue an appropriate statement of the 
case that addresses all relevant evidence 
and informs the veteran of the pertinent 
law and regulations. The veteran and his 
representative should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.)

2.  After completion of the above 
requested development and the perfection 
of a CUE appeal or the expiration of any 
applicable time period within which to 
perfect an appeal, readjudicate the 
veteran's claim for an earlier effective 
date for the grant of a 70 percent rating 
for loss of use of the right hand 
(dominant) from June 4, 2003.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

